 

 

Cape Life

Q All @ News £€) Images © Maps Shopping : More

 

About 709,000,000 results (0.60 seconds)

https://capelifebrand.com — :

Cape Life Brand Company @

Cape Life Brand Company is a lifestyle & apparel brand based on the unique culture and
experience of Cape Cod. Instagram - Facebook ...
MEN'S - Women's - Unisex - Kids

https://capelifebrand.com > collections >» men

Men — Cape Life Brand Company @

Cape Life Brand Company is a lifestyle & apparel brand based on the unique culture and
experience of Cape Cod. Instagram - Facebook ...

https:/Awww.instagram.com> capelifebrand :

Cape Life Brand Company (@capelifebrand) - Instagram @

Cape Life Brand Company. Lifestyle & Apparel - a lifestyle brand company based on the unique

culture and experience of Cape Cod.

https://www.capelifegifts.com

Cape Life Gifts @

Cape Life Gifts is your #1 source for souvenirs and gifts! We carry a wide variety of vacation

essentials and unique boutique items.

Tools

   

 

ie,

= 1s Go-Karts
-—& Mini-Golf |

  
  

PS

| oe ma See photos = aa ere
Cape Life Gifts

Website Directions Save Call

 
 

 
   

os
=i

48 (wwe 19 Google reviews

Gift shop in Harwich, Massachusetts

Service options: In-store shopping
Address: 337 MA-28, Harwich Port, MA 02646

Hours: Open - Closes 8PM +
Phone: (508) 432-0200

suggest an edit - Own this business?

 
